internal_revenue_service number release date index number ------------------ ------------------------- ---------------------------- --------------------------------- in re ------------------------- ---------------------------- --------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-140836-07 date date --------------------------------------------------- ------------------ ---------------------- ------------------- --------------------- ------- ---------------------------------- ------------- ------------- ------------- --- legend legend taxpayer individual date date date year asset amount amount amount x dear ---------------- this is in reply to your request pursuant to sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary income_tax regulations for consent to revoke an election out of the installment_method facts taxpayer is an s_corporation wholly owned by individual taxpayer operated asset on date taxpayer entered into an agreement to sell asset to a buyer for amount the buyer made a down payment of amount on date and gave a promissory note for amount the note has a term of x years and requires monthly payments consisting of principal and interest payments a return preparer filed taxpayer’s original federal_income_tax return for year on date taxpayer intended to use the installment_method under sec_453 but due to a miscommunication problem between taxpayer and the return preparer the entire gain from the sale of asset was reported on taxpayer’s return for year shortly plr-140836-07 thereafter taxpayer realized that the full amount of the gain from the sale of asset had been included in year accordingly an amended_return for year reporting the sale as an installment_sale was filed for taxpayer on date without the consent of the internal_revenue_service as soon as taxpayer realized that the filing of such amended_return without the consent was improper taxpayer submitted this request for a ruling law and analysis sec_453 provides that generally a taxpayer shall report income from an installment_sale under the installment_method sec_453 defines an installment_sale as a disposition of property for which at least one payment is to be received after the close of the taxable_year of the disposition sec_453 provides that for the purposes of this section the term installment_method means a method under which the income recognized for any taxable_year from a disposition is that proportion of the payment received in that year which the gross_profit realized or to be realized when the payment is completed bears to the total_contract_price sec_453 provides that a taxpayer may elect out of the installment_method except as otherwise provided in the regulations sec_453 requires a taxpayer who desires to elect out of the installment_method to do so on or before the due_date including extensions of the taxpayer’s federal_income_tax return for the taxable_year of the sale sec_453 provides that an election made pursuant to sec_453 may be revoked only with the consent of the secretary sec_15a_453-1 provides that a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of an installment_obligation on a timely filed tax_return for the taxable_year in which the installment_sale occurs is considered to have elected out of the installment_method sec_15a_453-1 provides that an election under sec_453 generally is irrevocable an election may be revoked only with the consent of the internal_revenue_service sec_15a_453-1 provides that revocation of an election out of the installment_method is retroactive and will not be permitted when one of its purposes is the avoidance of federal income taxes or when the taxable_year in which any payment was received has closed in the instant case taxpayer represents that its return preparer did not prepare taxpayer’s year tax_return in accordance with taxpayer’s intention to report the sale plr-140836-07 of its asset under the installment_method as soon as taxpayer realized that the entire amount of the gain on the sale of asset had been reported on taxpayer’s original return it promptly though improper acted to file an amended_return as if there had been no election out of the installment_method when taxpayer realized that revoking the election under sec_453 requires the consent of the internal_revenue_service taxpayer submitted this request for a ruling seeking the consent of the service for the revocation of the taxpayer’s election out of the installment_method conclusion based on careful consideration of all of the information submitted and the representations made we conclude that taxpayer will be allowed to revoke its election out of the installment_sale_method with respect to the sale of asset permission to revoke the election out of the installment_method of reporting for the sale of asset is granted for the period that end sec_75 days after the date of this letter if the ruling granted in this letter would have any effect on any amounts reported on taxpayer’s previously filed amended_return for year taxpayer must file an amended_return for year to reflect the effect of this ruling if this ruling would have any effect on any returns previously filed by individual individual must file amended returns for such years to reflect the effect of this ruling if any amended returns are required a copy of this letter_ruling must be attached to each of the amended returns except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the computation of gain to be reported under the installment_method this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their returns that provide the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by plr-140836-07 an appropriate party this ruling is conditioned upon the accuracy of that information and those representations while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours george f wright senior technician reviewer branch office of associate chief_counsel income_tax accounting
